        Case 1:19-cv-11605-WGY Document 61 Filed 03/11/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


GIGI KAI ZI CHAN,

              Plaintiff,
                                                         C.A. NO.: 1:19-cv-11605
                      v.

WELLINGTON MANAGEMENT
COMPANY LLP and CHARLES ARGYLE

              Defendants.


                           MOTION TO EXTEND
            TIME TO RESPOND TO MOTION TO SUMMARY JUDGMENT

       Plaintiff, Gigi Kai Zi Chan, hereby moves for a 14-day extension of time, until March 29,

2021, to respond to the motion for summary judgment filed by the defendants, Wellington

Management Company, LLP and Charles Argyle, on February 22, 2021.

       As grounds for this motion, Plaintiff states that additional time is needed due to her

counsel’s various other work and family commitments.

       WHEREFORE, Plaintiff respectfully requests that the Court enlarge the time for her to

file a response to the motion for summary judgment until March 29, 2021.
         Case 1:19-cv-11605-WGY Document 61 Filed 03/11/21 Page 2 of 2




Dated: March 11, 2021

                                                   GIGI KAI ZI CHAN

                                                   By her attorneys,


                                                   /s/ Patrick J. Hannon
                                                   Patrick J. Hannon (BBO #664958)
                                                   Hartley Michon Robb Hannon LLP
                                                   155 Seaport Boulevard, 2nd Floor
                                                   Boston, MA 02210
                                                   phannon@hmrhlaw.com
                                                   (617) 723-8000
                                                   Attorneys For Plaintiff




                          LOCAL RULE 7.1(A)(2) CERTIFICATION

      I hereby certify that Plaintiff’s counsel has attempted to confer in good faith with
Defendants’ counsel on the issues set forth in the foregoing motion prior to bringing this motion.

                                                      /s/ Patrick J. Hannon
                                                      Patrick J. Hannon



                                 CERTIFICATE OF SERVICE

        I, Patrick J. Hannon, certify that on this 11th day of March 2021, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to defendants by electronically serving their counsel of record.



                                                      /s/ Patrick J. Hannon
                                                      Patrick J. Hannon




                                                  2
